Citation Nr: 0824054	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-17 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

1.  Entitlement to reimbursement for medical expenses for 
treatment provided by San Mateo County Medical Center on July 
1, 2004.

2.  Entitlement to reimbursement for expenses incurred for 
travel by ambulance provided by American Medical Response to 
San Mateo County Medical Center on July 1, 2004.


REPRESENTATION

Appellant represented by:	Melissa A. Rodgers, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 administrative decision by the 
Department of Veterans Affairs Medical Center (VAMC) in Palo 
Alto, California, that denied the veteran's claims for 
reimbursement for unauthorized medical expenses for ambulance 
transport to, and treatment provided by, San Mateo County 
Medical Center on July 1, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement under the Veterans Millennium 
Health care and Benefits Act (Millennium Bill) codified at 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, for 
unauthorized medical expenses associated with treatment 
provided by San Mateo County Medical Center on July 1, 2004, 
and for transportation thereto provided by the American 
Medical Response (AMR).

To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; (b) The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) The claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely transferred to a VA or other Federal 
facility; (e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of that emergency 
treatment for that treatment; (g) The veteran has no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) If the 
condition for which the emergency treatment was furnished was 
caused by an accident or work-related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; (i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment provided (38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  38 C.F.R. § 17.1002.

According to the veteran, his medical condition was emergent 
and a VA facility was not feasibly available during his 
period of treatment because his seizures left him in an 
altered state, unable to adequately communicate to the AMR 
providers that he needed to be transported to a VA facility.  
The veteran does not have any health insurance.  The current 
record suggests that the veteran suffered from a seizure at a 
friend's house, which left him in an altered state.  The 
veteran maintains that he does not recall what happened to 
him during that time period.  He was transported to San Mateo 
County Medical Center, the closest facility, and remained 
there until stabilized.  

What is unclear is whether the veteran had been previously 
admitted to a VA facility on June 29, 2004, and then 
subsequently left that facility against medical advice.  A 
portion of a June 29, 2004 VA medical record shows that the 
veteran was admitted after being seen because of a grand mal 
seizure.  That record is incomplete, however, and there are 
no other VA medical records associated with the claims file.  
Nevertheless, a "Clinical Review and Assessment Form" dated 
September 29, 2005 indicates that the veteran left a VA 
facility on June 30, 2004 "AMA" (against medical advice).  
There are no actual hospital records in the file documenting 
treatment on that day or documenting that the veteran left 
AMA.  Also, it is unclear as to whether the veteran was 
oriented at the time he was transported on July 1, 2004; and, 
finally, it appears that the veteran may have been 
transported by ambulance twice on July 1, 2004.  There is a 
July 1, 2004 notation on a AMR record indicating that the 
veteran was found in the front yard of someone's home about 1 
block away from the hospital after walking out of the San 
Mateo County Medical Center because the "doctor was a 
quack."  Other AMR records from the same day note that the 
veteran was oriented.  

The VAMC denied the veteran's claim for reimbursement of 
medical expenses incurred on July 1, 2004 because VA 
facilities were feasibly available.  Given the lack of a 
complete medical record in this case, the Board is unable to 
determine whether VA facilities were feasibly available on 
July 1, 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
VA medical records from the Palo, Alto, 
California VA Medical Center dated from 
June 1, 2004 to July 30, 2004.  All copies 
obtained should be associated with the 
veteran's claims folder.

2.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file copies of all of the veteran's 
medical records from the San Mateo County 
Medical Center from June 1, 2004 to July 
30, 2004.  

3.  If, and only if, the medical record 
reflects that the veteran did not leave 
the VAMC on June 30, 2004 against medical 
advice, obtain a specialist's opinion as 
to whether the veteran's condition on July 
1, 2004 rendered him so disoriented as to 
be unable to communicate to the ambulance 
crew or the San Mateo County Medical 
Center that he had no insurance and needed 
to receive care at the nearest VAMC.  

4.  If, and only if, the medical record 
reflects that the veteran did leave the 
VAMC against medical advice on June 30, 
2004, obtain a specialist's opinion as to 
whether the veteran's medical condition on 
June 30, 2004 is related to the medical 
condition for which treatment was rendered 
on July 1, 2004.  

5.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



